Exhibit 99.2 3rd Quarter 2016 Third Quarter 2016 Supplemental Financial Data Table of Contents Page Consolidated Statements of Operations 3 Funds from Operations and Adjusted Funds From Operations 4 Consolidated Balance Sheets 5 Fully Stabilized (“Same Store”) Results 7 Operating Community Data 10 Debt Summary 12 Summary of Apartment Communities Under Development, Land Held for Future Investment and Acquisitions/Disposition Activity 14 Capitalized Costs Summary 15 Investments in Unconsolidated Real Estate Entities 16 Net Asset Value Supplemental Information 17 Margin Analysis and Company Undepreciated Book Value per Share 19 Non-GAAP Financial Measures and Other Defined Terms and Tables 20 The projections and estimates given in this document and other written or oral statements made by or on behalf of the Company may constitute "forward-looking statements" within the meaning of the federal securities laws. All forward-looking statements are subject to certain risks and uncertainties that could cause actual events to differ materially from those projected.Management believes that these forward-looking statements are reasonable; however, you should not place undue reliance on such statements.These statements are based on current expectations and speak only as of the date of such statements.The Company undertakes no obligation to publicly update or revise any forward-looking statement, whether as a result of future events, new information or otherwise. The following are some of the factors that could cause the Company’s actual results and its expectations to differ materially from those described in the Company’s forward-looking statements: the success of the Company’s business strategies discussed in its Annual Report on Form 10-K for the year ended December 31, 2015 and in subsequent filings with the SEC;conditions affecting ownership of residential real estate and general conditions in the multi-family residential real estate market; uncertainties associated with the Company’s real estate development and construction; uncertainties associated with the timing and amount; risk factors related to the Company’s proposed merger, including the risk factors discussed in the Joint Proxy Statement/Prospectus dated September 30, 2016; of apartment community sales; exposure to economic and other competitive factors due to market concentration; future local and national economic conditions, including changes in job growth, interest rates, the availability of mortgage and other financing and related factors; the Company’s ability to generate sufficient cash flows to make required payments associated with its debt financing; the effects of the Company’s leverage on its risk of default and debt service requirements; the impact of a downgrade in the credit rating of the Company’s securities; the effects of a default by the Company or its subsidiaries on an obligation to repay outstanding indebtedness, including cross-defaults and cross-acceleration under other indebtedness; the effects of covenants of the Company’s or its subsidiaries’ mortgage indebtedness on operational flexibility and default risks; the Company’s ability to maintain its current dividend level; uncertainties associated with the Company’s prior condominium for-sale housing business, including warranty and related obligations; the impact of any additional charges the Company may be required to record in the future related to any impairment in the carrying value of its assets; the impact of competition on the Company’s business, including competition for residents in the Company’s apartment communities and for development locations; the Company’s ability to compete for limited investment opportunities; the effects of any decision by the government to eliminate Fannie Mae or Freddie Mac or reduce government support for apartment mortgage loans;the effects of changing interest rates and effectiveness of interest rate hedging contracts; the success of the Company’s acquired apartment communities; uncertainties associated with the timing and amount of asset sales, the market for asset sales and the resulting gains/losses associated with such asset sales; the Company’s ability to succeed in new markets; the costs associated with compliance with laws requiring access to the Company’s properties by persons with disabilities; the impact of the Company’s ongoing litigation with the U.S. Department of Justice regarding the Americans with Disabilities Act and the Fair Housing Act as well as the impact of other litigation; the effects of losses from natural catastrophes in excess of insurance coverage; uncertainties associated with environmental and other regulatory matters; the costs associated with moisture infiltration and resulting mold remediation; the Company’s ability to control joint ventures,properties in which it has joint ownership and corporations and limited partnerships in which it has partial interests; the Company’s ability to renew leases or relet units as leases expire; the Company’s ability to continue to qualify as a REIT under the Internal Revenue Code; and the effects of changes in accounting policies and other regulatory matters detailed in the Company’s filings with the Securities and Exchange Commission; increased costs arising from health care reform; or any breach of the Company’s privacy or information security systems.Other important risk factors regarding the Company are included under the caption “Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015, the Company’s Joint Proxy Statement/Prospectus dated September 30, 2016 and may be discussed in subsequent filings with the SEC.The risk factors discussed in Form 10-K under the caption “Risk Factors” and those discussed in the Joint Proxy Statement/Prospectus are specifically incorporated by reference into this document. Supplemental Financial Data Page 2 3rd Quarter 2016 Consolidated Statements Of Operations (In thousands, except per share data) - (Unaudited) Three months ended Nine months ended September 30, September 30, Revenues Rental $ Other property revenues Other Total revenues Expenses Property operating and maintenance (exclusive of items shown separately below) Depreciation General and administrative Investment and development(1) 44 73 Other investment costs (1) 87 Merger expenses (2) - - Other expenses (3) - - - Total expenses Operating income Interest income - 34 1 Interest expense ) Equity in income of unconsolidated real estate entities, net Gains on sales of real estate assets, net (4) - - - Other income (expense), net ) Net loss on extinguishment of indebtedness (5) - - - ) Net income Noncontrolling interests - Operating Partnership ) Net income available to the Company Dividends to preferred shareholders ) Net income available to common shareholders $ Per common share data - Basic (6) Net income available to common shareholders $ Weighted average common shares outstanding - basic Per common share data - Diluted (6) Net income available to common shareholders $ Weighted average common shares outstanding - diluted See Notes to Consolidated Financial Statements on page 6 Supplemental Financial Data Page 3 3rd Quarter 2016 Funds From Operations And Adjusted Funds From Operations (In thousands, except per share data) - (Unaudited) Funds From Operations A reconciliation of net income available to common shareholders to funds from operations available to common shareholders and unitholders is provided below. Three months ended Nine months ended September 30, September 30, Funds From Operations (9) Net income available to common shareholders $ Noncontrolling interests - operating partnership unitholders 37 43 Depreciation on consolidated real estate assets, net Depreciation on real estate assets held in unconsolidated entities Gains on sales of depreciable real estate assets - - - ) Funds from operations available to common shareholders and unitholders (9) (A) $ Per Common Share/Unit Data - Diluted (9) Funds from operations per share or unit, as defined (A÷B) $ Dividends declared $ Weighted average shares outstanding (7) Weighted average shares and units outstanding (7) (B) Adjusted Funds From Operations The Company uses adjusted funds from operations as a supplemental non-GAAP measure.The Company defines adjusted funds from operations as funds from operations less operating capital expenditures and after adjusting for the impact of debt extinguishment losses, if any.A reconciliation of adjusted funds from operations to the line on the Company’s consolidated statement of cash flows entitled, “net cash provided by operating activities,” the comparable GAAP measure, is included in Table 1 on page 22. Three months ended Nine months ended September 30, September 30, Adjusted Funds From Operations (8) (9) Funds from operations available to common shareholders and unitholders $ 41,280 $ 126,195 Annually recurring capital expenditures Periodically recurring capital expenditures Net loss on early extinguishment of indebtedness - - - Adjusted funds from operations available to common shareholders and unitholders (8) (9) $ 33,871 See Notes to Funds from Operations and Adjusted Funds from Operations on page 6 Supplemental Financial Data Page 4 3rd Quarter 2016 Consolidated Balance Sheets (In thousands, except per share data) - (Unaudited) September 30, December 31, Assets Real estate assets Land $ $ Building and improvements Furniture, fixtures and equipment Construction in progress Land held for future investment Less: accumulated depreciation ) ) Total real estate assets Investments in and advances to unconsolidated real estate entities Cash and cash equivalents Restricted cash Other assets Total assets $ $ Liabilities, redeemable common units and equity Indebtedness $ $ Accounts payable, accrued expenses and other Investments in unconsolidated real estate entities Dividends and distributions payable Accrued interest payable Security deposits and prepaid rents Total liabilities Redeemable common units Commitments and contingencies Equity Company shareholders' equity Preferred stock, $.01 par value, 20,000 authorized: 8 1/2% Series A Cumulative Redeemable Shares, liquidation preference $50 per share, 868 shares issued and outstanding 9 9 Common stock, $.01 par value, 100,000 authorized: 54,632 and 54,632 shares issued and 53,509 and 54,012 shares outstanding at September 30, 2016 and December 31, 2015, respectively Additional paid-in-capital Accumulated earnings Accumulated other comprehensive income (loss) ) ) Less common stock in treasury, at cost, 1,207 and 706 shares at September 30, 2016 and December 31, 2015, respectively ) ) Total Company shareholders' equity Noncontrolling interests - consolidated real estate entities Total equity Total liabilities, redeemable common units and equity $ $ Supplemental Financial Data Page 5 3rd Quarter 2016 Notes to Consolidated Financial Statements And Reconciliation of Funds From Operations and Adjusted Funds From Operations (In thousands) 1) Investment and development expenses include investment group expenses, development personnel and associated costs not allocable to development projects.Other investment costs primarily include land carry costs, principally property taxes and assessments. 2) In connection with the proposed merger transaction with MAA, the Company incurred legal, investment banking and other transaction costs (“Merger expenses”) totaling $6,468 for the three and nine months ended September 30, 2016. 3) Other expenses for the nine months ended September 30, 2016 included $150 related to the upgrade of the Company’s human resources information system and $250 of casualty losses related to extreme weather conditions in one of the Company’s Texas markets. 4) In 2015, the Company sold its remaining condominium retail asset and recognized a gain of $1,773.Additionally in 2015, gains on sales of real estate assets included state tax expense of $298 related to an asset sale. 5) In January 2015, the Company refinanced its unsecured lines of credit and term loan facilities. In connection with the refinancing, the Company recognized an extinguishment loss of $197 related to the write-off of a portion of unamortized deferred loan costs. 6) Post Properties, Inc., through its wholly-owned subsidiaries, is the sole general partner, a limited partner and owns a majority interest in Post Apartment Homes, L.P., the Operating Partnership, through which the Company conducts its operations. As of September 30, 2016, there were 53,622 Operating Partnership units outstanding, of which 53,509, or 99.8%, were owned by the Company. 7) Diluted weighted average shares and units include the impact of dilutive securities totaling 19 and 16 for the three months and 17 and 16 for the nine months ended September 30, 2016 and 2015, respectively.Additionally, diluted weighted average shares and units include the impact of non-vested shares and units totaling 121 and 136 for the three months and 123 and 131 for the nine months ended September 30, 2016 and 2015, respectively, for the computation of FFO per share.Such non-vested shares and units are considered in the income per share computations under GAAP using the “two-class method.” 8) Since the Company does not add back the depreciation of non-real estate assets in its calculation of FFO, non-real estate related capital expenditures of $304 and $400 for the three months and $1,158 and $942 for the nine months ended September 30, 2016 and 2015, respectively, are excluded from the calculation of adjusted funds from operations available to common shareholders and unitholders. Previously reported adjusted funds from operations included an adjustment to add back non-cash, straight-line ground rent.Non-cash, straight-line ground rent was $112 and $339 for the three and nine months ended September 30, 2015, respectively. 9) FFO and AFFO for the three and nine months ended September 30, 2016 included merger-related expenses of $6,468, or $0.12 per diluted share. Supplemental Financial Data Page 6 3rd Quarter 2016 Fully Stabilized (“Same Store”) Results (In thousands, except per unit data) - (Unaudited) Same Store Operating Results The Company defines same store communities as those communities which have reached stabilization prior to the beginning of the previous calendar year.Same store net operating income is a supplemental non-GAAP financial measure.See Table 2 on page 23 for a reconciliation of same store net operating income to GAAP net income.The operating performance and capital expenditures of the 52 communities containing 19,819 apartment units which were fully stabilized as of January 1, 2015, are summarized in the table below. Three months ended Nine months ended September 30, % September 30, % Change Change Revenues: Rental and other revenue $ 89,429 $ 87,233 2.5% $ 265,515 $ 257,440 3.1% Utility reimbursements 7.6% 8.3% Total rental and other revenues 2.7% 3.3% Property operating and maintenance expenses: Personnel expenses (2.0)% 0.4% Utility expense 3.8% 1.0% Real estate taxes and fees (10.0)% (0.2)% Insurance expenses 6.6% 7.7% Building and grounds repairs and maintenance (1) 3.1% 7.5% Ground lease expense - - Other expenses (2.4)% 6.1% Total property operating and maintenance expenses (excluding depreciation and amortization) (3.5)% 1.9% Same store net operating income $ 58,064 $ 54,418 6.7% $ 167,763 $ 161,019 4.2% Same store net operating income margin 62.9% 60.5% 2.4% 61.2% 60.7% 0.5% Capital expenditures (2) Annually recurring $ 4,927 $ 5,218 (5.6)% $ 14,380 $ 11,185 28.6% Periodically recurring (50.3)% (20.3)% Total capital expenditures (A) $ 5,716 $ 6,805 (16.0)% $ 17,309 $ 14,861 16.5% Total capital expenditures per unit (A ÷ 19,819 units) (16.0)% 16.4% Average monthly rental rate per unit (3) $ 1,492 $ 1,456 2.5% $ 1,482 $ 1,446 2.5% Gross turnover (4) 54.5% 55.0% (0.5)% 52.2% 51.8% 0.4% Net turnover (5) 50.2% 50.2% - 47.9% 47.2% 0.7% Percentage rent increase - new leases (6) 1.1% 1.2% (0.1)% 1.2% 1.4% (0.2)% Percentage rent increase - renewed leases (6) 4.5% 4.7% (0.2)% 4.7% 4.3% 0.4% 1) Building and ground repairs and maintenance includes $103 and $432 for the three months ended and $754 and $1,165 for the nine months ended September 30, 2016 and 2015, respectively, related to painting of communities. 2) See Table 7 on page 30 for a reconciliation of these segment components of property capital expenditures to total annually recurring capital expenditures and total periodically recurring capital expenditures as presented in the consolidated cash flow statements prepared under GAAP. 3) Average monthly rental rate is defined as the average of the gross actual rates for occupied units and the anticipated rental rates for unoccupied units divided by total units.See Table 3 on page 24 for further information. 4) Gross turnover represents the percentage of leases expiring during the period that are not renewed by the existing resident(s). 5) Net turnover is gross turnover decreased by the percentage of expiring leases where the resident(s) transfer to a new apartment unit in the same community or in another Post® community. 6) Percentage change is calculated using the respective new or renewed rental rate as of the date of a new lease, as compared with the previous rental rate on that same unit.Accordingly, these percentage changes may differ from the change in the average monthly rental rate per unit due to the timing of move-ins and/or the term of the respective leases. Supplemental Financial Data Page 7 3rd Quarter 2016 Fully Stabilized (“Same Store”) Results (con’t) (In thousands, except per unit data) - (Unaudited) Same Store Operating Results by Market - Comparison of Third Quarter 2016 to Third Quarter 2015 (1) (Increase (decrease) between periods) Three months ended Nine months ended September 30,2016 September 30,2016 Market Revenues Expenses NOI Average Economic Occupancy Revenues Expenses NOI Average Economic Occupancy Atlanta 4.3% (12.0)% 14.2% 0.1% 4.0% (2.1)% 7.9% (0.3)% Dallas 2.9% 6.8% (0.1)% 0.2% 3.4% 6.7% 0.8% 0.5% Houston (9.5)% (5.5)% (12.7)% (5.7)% (4.7)% 1.0% (9.0)% (2.1)% Austin 2.8% (1.6)% 7.2% 1.6% 3.7% 3.5% 3.9% 2.1% Wash. DC Metro 0.5% (6.0)% 4.7% (0.4)% 1.7% (1.4)% 3.6% 1.4% Tampa 4.5% (2.5)% 8.4% 0.5% 4.6% 4.0% 5.0% 0.0% Orlando 3.8% (12.1)% 15.0% (0.5)% 5.1% 1.1% 7.6% 0.1% Charlotte 1.9% 8.4% (1.1)% (0.2)% 2.7% 5.8% 1.2% 0.6% Raleigh 7.2% (18.8)% 26.2% 2.9% 8.6% (4.1)% 17.3% 2.9% Total 2.7% (3.5)% 6.7% (0.1)% 3.3% 1.9% 4.2% 0.4% 1) See Table 3 on page 24 for a reconciliation of these components of same store net operating income and Table 2 on page 23 for a reconciliation of same store net operating income to GAAP net income. Same Store Occupancy by Market Avg. Rental % of NOI Average Economic Average Economic Rate Per Unit Three months Occupancy (1) Occupancy (1) Physical Three months ended Three months ended Nine months ended Occupancy at ended Apartment September 30, September 30, September 30, September 30, September 30, Market Units 2016 (2) 2016 (3) Atlanta 27.6% 97.6% 97.5% 96.6% 96.9% 96.1% $1,458 Dallas 18.5% 97.4% 97.2% 96.8% 96.3% 96.0% 1,321 Houston 2.5% 89.6% 95.3% 90.9% 93.0% 88.8% 1,438 Austin 4.1% 96.2% 94.6% 95.8% 93.7% 95.4% 1,600 Wash. DC Metro 17.3% 96.7% 97.1% 96.4% 95.0% 96.5% 1,901 Tampa 13.1% 97.5% 97.0% 97.2% 97.2% 95.7% 1,567 Orlando 7.1% 97.1% 97.6% 96.8% 96.7% 95.2% 1,563 Charlotte 8.2% 96.2% 96.4% 96.0% 95.4% 94.6% 1,336 Raleigh 1.6% 98.4% 95.5% 96.6% 93.7% 96.7% 1,101 Total 100.0% 96.9% 97.0% 96.4% 96.0% 95.6% $1,492 1) Average economic occupancy is defined as gross potential rent plus other rental fees less vacancy losses, model expenses and bad debt expenses divided by gross potential rent for the period, expressed as a percentage.Gross potential rent is defined as the sum of the gross actual rates for leased units and the anticipated rental rates for unoccupied units. The calculation of average economic occupancy does not include a deduction for net concessions and employee discounts.Average economic occupancy, including these amounts, would have been 96.5% and 96.5% for the three months and 96.0% and 95.4% for the nine months ended September 30, 2016 and 2015, respectively.For the three months ended September 30, 2016 and 2015, net concessions were $226 and $280, respectively, and employee discounts were $185 and $161, respectively. For the nine months ended September 30, 2016 and 2015, net concessions were $651 and $1,037, respectively, and employee discounts were $554 and $482, respectively. 2) Physical occupancy is defined as the number of units occupied divided by total apartment units, expressed as a percentage. 3) Average monthly rental rate is defined as the average of the gross actual rates for occupied units and the anticipated rental rates for unoccupied units divided by total units.See Table 3 on page 24 for further information. Supplemental Financial Data Page 8 3rd Quarter 2016 Fully Stabilized (“Same Store”) Results (con’t) (In thousands, except per unit data) - (Unaudited) Sequential Same Store Operating Results – Comparison of Third Quarter 2016 to Second Quarter 2016 Three months ended September 30, June 30, % Change Revenues: Rental and other revenue 0.9% Utility reimbursements 6.4% Total rental and other revenues 1.0% Property operating and maintenance expenses: Personnel expenses (1.5)% Utility expense 17.6% Real estate taxes and fees (12.3)% Insurance expenses (0.1)% Building and grounds repairs and maintenance (1) (14.2)% Ground lease expense 0.0% Other expenses (4.0)% Total property operating and maintenance expenses (excluding depreciation and amortization) (5.9)% Same store net operating income (2) 5.7% Average economic occupancy 96.9% 96.2% 0.7% Average monthly rental rate per unit 0.6% 1) Building and grounds repairs and maintenance includes $103 and $326 for the three months ended September 30, 2016 and June 30, 2016, respectively, related to painting of communities. 2) See Table 3 on page 24 for a reconciliation of these components of same store net operating income and Table 2 on page 23 for a reconciliation of same store net operating income to GAAP net income. Sequential Same Store Operating Results by Market - Comparison of Third Quarter of 2016 to Second Quarter of 2016 (1) (Increase (decrease) between periods) Market Revenues Expenses NOI Average Economic Occupancy Atlanta 1.8% (15.4)% 12.4% 1.5% Dallas 2.2% (1.6)% 5.5% 1.3% Houston (4.8)% (3.1)% (6.3)% (2.2)% Austin 0.9% (4.0)% 5.9% 0.9% Washington, D.C. Metro 0.2% 1.3% (0.5)% (0.2)% Tampa 1.0% (10.2)% 7.6% 0.8% Orlando 0.9% (6.5)% 5.3% 0.9% Charlotte 0.6% 0.3% 0.8% (0.2)% Raleigh (0.7)% (5.3)% 1.7% 1.7% Total 1.0% (5.9)% 5.7% 0.7% 1) See Table 3 on page 24 for a reconciliation of these components of same store net operating income and Table 2 on page 23 for a reconciliation of same store net operating income to GAAP net income. Supplemental Financial Data Page 9 3rd Quarter 2016 Operating Community Data (Unaudited) Avg. Q3 2016 Q3 2016 Market / Yr. Completed / Unit Avg. Monthly Rent Average Submarket / Yr. of Substantial No. of Size Per Per Economic Community Renovations Units (Sq. Ft.) Unit Sq. Ft. Occ. Atlanta Buckhead / Brookhaven Post Alexander ReserveTM $ $ 98.0% The High Rise at Post AlexanderTM (3) 84.3% Post Brookhaven® 1990-1992 98.2% Post Chastain® 1990 / 2008 98.0% Post Collier Hills® (1)(2) 95.5% Post Gardens® 97.1% Post Glen® (2) 98.4% Post Lindbergh® (1)(2) 97.1% Post Peachtree Hills® 1992-1994 / 2009 97.7% Post StratfordTM 94.0% Dunwoody Post Crossing® (2) 97.8% Emory Area Post BriarcliffTM (2) 97.4% Midtown Post ParksideTM 96.9% Northwest Atlanta Post Crest® (1)(2) 97.6% Post Riverside® 97.7% Post SpringTM 97.8% Dallas North Dallas Post Addison CircleTM 1998-2000 98.0% Post EastsideTM 98.3% Post Legacy 96.6% Post Sierra at Frisco BridgesTM 96.5% Uptown Dallas Post AbbeyTM 34 93.8% Post Cole’s CornerTM 97.7% Post GalleryTM 34 97.1% Post HeightsTM 1998 -1999 / 2009 97.7% Post Katy TrailTM 96.4% Post MeridianTM 96.9% Post SquareTM 96.6% Post Uptown VillageTM 1995-2000 98.0% Post VineyardTM 97.5% Post VintageTM 97.9% Post WorthingtonTM 1993 / 2008 96.9% Houston Post 510TM 97.4% Post Midtown Square® 1999-2000, 2013 89.6% Supplemental Financial Data Page 10 3rd Quarter 2016 Operating Community Data (con’t) (Unaudited) Avg. Q3 2016 Q3 2016 Market / Yr. Completed / Unit Avg. Monthly Rent Average Submarket / Yr. of Substantial No. of Size Per Per Economic Community Renovations Units (Sq. Ft.) Unit Sq. Ft. Occ. Austin Post Barton CreekTM $ $ 96.1% Post Park MesaTM 95.3% Post South LamarTM 97.0% Post West AustinTM 95.9% Washington D.C. Metro Maryland Post Fallsgrove 96.4% Post Park® 94.8% Virginia Post Carlyle SquareTM 2006, 2013 95.1% Post Corners at Trinity Centre (2) 98.3% Post Pentagon RowTM 97.8% Post Tysons CornerTM 98.0% Washington D.C. Post Massachusetts AvenueTM (1)(2) 96.4% Tampa Post Bay at Rocky PointTM 98.9% Post Harbour PlaceTM 1999-2002 97.5% Post Hyde Park® (2) 1996, 2008 98.0% Post Rocky Point® 1996-1998 96.6% Post Soho SquareTM 98.9% Orlando Post Lake® at Baldwin Park 2004-2007, 2013 97.6% Post LakesideTM 96.6% Post ParksideTM 96.2% Charlotte Post Ballantyne 96.3% Post Gateway PlaceTM 95.7% Post Park at Phillips Place® 96.2% Post South EndTM 97.0% Post Uptown PlaceTM 95.8% Raleigh Post Parkside at WadeTM - Phase I 98.5% Post Parkside at WadeTM - Phase II (3) 16.6% 1) Communities held in unconsolidated entities. 2) Communities encumbered by secured mortgage indebtedness. 3) During the period, these communities or portions thereof, were in lease-up. Supplemental Financial Data Page 11 3rd Quarter 2016 Debt Summary (In thousands) - (Unaudited) Summary of Outstanding Debt at September 30, 2016 - Consolidated Percentage Weighted Average Type of Indebtedness Balance of Total Debt Stated Rate (1) Unsecured fixed rate senior notes $ 42.1% 3.9% Unsecured bank term loan 31.5% 2.7% Secured fixed rate notes 19.7% 6.0% Unsecured revolving lines of credit 6.7% 1.6% Total principal outstanding $ 100.0% 3.8% Less:debt issuance costs ) Total indebtedness $ Percentage Weighted Average Balance of Total Debt Maturity (2) Total fixed rate debt $ 93.3% Total variable rate debt - unhedged 6.7% Total principal outstanding $ 100.0% Less:debt issuance costs ) Total indebtedness $ Debt Maturities – Consolidated and Unconsolidated Consolidated Unconsolidated Entities Weighted Avg. Company Weighted Avg. Aggregate debt maturities by year Balance Stated Rate (1) Balance Share Stated Rate (1) Remainder of 2016 $ 6.0% $ - $ - - 4.8% 5.6% 6.0% 5.7% 4.8% 3.5% 2.7% - - - Thereafter 3.4% - - - Total principal outstanding $ 3.8% $ $ 5.0% 1) Weighted average rate includes credit enhancements and other fees, where applicable.The weighted average rates at September 30, 2016 are based on the debt outstanding at that date.The weighted average interest rate of the unsecured bank term loan represents the effective stated fixed interest rate based on outstanding borrowings as of September 30, 2016, after considering the impact of interest rate swap arrangements that hedge this debt. 2) Weighted average maturity of total debt represents number of years to maturity based on the debt maturities schedule above. 3) Includes $63,857 outstanding on unsecured revolving lines of credit.At September 30, 2016, the Company’s lines of credit bear interest at LIBOR plus 1.05% and mature in 2019 with a one year extension option. 4) Includes an unsecured bank term loan that matures in January 2020.The blended effective stated interest rate, after considering the impact of interest rate swap arrangements that hedge this debt, is 2.69% through January 2018, the termination date of four interest rate swaps. From January 2018 to January 2020, the term loan is swapped to an effective stated interest rate of 2.52%. The underlying term loan bears interest at the stated rate of LIBOR plus 1.15%. Supplemental Financial Data Page 12 3rd Quarter 2016 Debt Summary (con’t) (In thousands) - (Unaudited) Debt Statistics Nine months ended September 30, Interest coverage ratio (1) 7.0x 6.1x Interest coverage ratio (including capitalized interest) (1) 5.7x 5.4x Fixed charge coverage ratio (2) 6.2x 5.5x Fixed charge coverage ratio (including capitalized interest) (2) 5.2x 4.9x Total debt to annualized income available for debt service ratio (3) 4.5x 4.5x Total debt as a % of undepreciated real estate assets (adjusted for joint venture partner's share of debt) (4) 29.0% 28.9% Total debt and preferred equity as a % of undepreciated real estate assets (adjusted for joint venture partner's share of debt) (4) 30.3% 30.2% 1) Interest coverage ratio is defined as net income available for debt service divided by interest expense. The calculation of the interest coverage ratio is a non-GAAP financial measure.A reconciliation of net income available for debt service to net income, and interest expense to adjusted interest expense is included in Table 6 on page 29. 2) Fixed charge coverage ratio is defined as net income available for debt service divided by interest expense plus dividends to preferred shareholders.The calculation of the fixed charge coverage ratio is a non-GAAP financial measure.A reconciliation of net income available for debt service to net income and fixed charges to adjusted interest expense plus dividends to preferred shareholders is included in Table 6 on page 29. 3) A computation of this ratio is included in Table 6 on page 29. 4) A computation of these debt ratios is included in Table 5 on page 28. Senior Unsecured Public Notes Debt Ratings Moody’s – Baa2 (stable) Standard & Poor’s – BBB (stable) Financial Debt Covenants - Senior Unsecured Public Notes As of Covenant requirements, as defined (1) September 30,2016 Consolidated Debt to Total Assets cannot exceed 60% 28% Secured Debt to Total Assets cannot exceed 40% 5% Total Unencumbered Assets to Unsecured Debt must be at least 1.5/1 4.2x Consolidated Income Available for Debt Service Charge must be at least 1.5/1 7.0x 1) A summary of the public debt covenant calculations and reconciliations of the financial components used in the public debt covenant calculations to the most comparable GAAP financial measures is detailed in Table 4 on page 26. Supplemental Financial Data Page 13 3rd Quarter 2016 Summary Of Apartment Communities Under Development, Land Held For Future Investment and acquisitions/disposition activity (In millions, except units, square footage and acreage) – (Unaudited) Communities Under Development Estimated Estimated Costs Quarter Estimated Number Average Estimated Estimated Total Incurred ofFirst Quarterof of Unit Size Retail Total CostPer asof Units Stabilized Percent Community Location Units Sq. Ft.(1) Sq. Ft.(1) Cost(2) Sq.Ft.(3) 9/30/2016 Available Occup.(4) Leased(5) Under construction Post Parkside at WadeTM,II Raleigh, NC - $ $ $ 2Q2016 3Q2017 49.0% Post Afton OaksTM Houston,TX - 4Q2016 1Q2018 2.8% Post South LamarTM, II Austin, TX 2Q2017 3Q2018 N/A Post Millennium MidtownTM (6) Atlanta, GA - 3Q2017 4Q2018 N/A Post River NorthTM (7) Denver, CO - 3Q2017 4Q2018 N/A Post Centennial ParkTM Atlanta, GA - 1Q2018 2Q2019 N/A Total $ $ 1) Square footage amounts are approximate.Actual square footage may vary. 2) To the extent that developments contain a retail component, total estimated cost includes estimated first generation tenant improvements and leasing commissions. For stabilized apartment communities, remaining unfunded construction costs include first generation retail tenant improvements and leasing commissions. 3) The estimated total cost per square foot is calculated using net rentable residential and retail square feet, where applicable. Square footage amounts used are approximate. Actual amounts may vary. 4) The Company defines stabilized occupancy as the earlier to occur of (i) the attainment of 95% physical occupancy or (ii) one year after completion of construction. 5) Represents unit status as of October 29, 2016. 6) Unit count for Post Millennium Midtown™ was reduced from 356 units to 332 units and the estimated average unit size was increased from 864 square feet to 926 square feet resulting from unit combinations to incorporate larger floor plans in the community based on market demand. 7) The Company owns a 92.5% interest in an entity which is developing Post River North™. Total estimated cost represents aggregate costs of the joint venture and excludes any future promoted interest to the developer. Land Held for Future Investment The following are land positions (including pre-development costs incurred to date) that the Company currently holds.There can be no assurance that projects held for future investment will be developed in the future or at all. Carrying Value Estimated at Sept. 30, 2016 Usable Project Metro Area (in thousands) Acreage Centennial Park II Atlanta, GA $ Frisco Bridges II Dallas, TX Wade III Raleigh, NC Other land parcels Atlanta, GA Total Land Held for Future Investment $ Acquisition/Disposition Activity - Current and Prior Year None Supplemental Financial Data Page 14 3rd Quarter 2016 Capitalized Costs Summary (In thousands) - (Unaudited) The Company has a policy of capitalizing those expenditures relating to the acquisition of new assets and the development, construction and rehabilitation of apartment communities.In addition, the Company capitalizes expenditures that enhance the value of existing assets and expenditures that substantially extend the life of existing assets.All other expenditures necessary to maintain a community in ordinary operating condition are expensed as incurred. The Company capitalizes interest, real estate taxes, and certain internal personnel and associated costs related to apartment communities under development, construction, and major rehabilitation.The internal personnel and associated costs are capitalized to the projects under development based upon the effort identifiable with such projects.The Company treats each unit in an apartment community separately for cost accumulation, capitalization and expense recognition purposes.Prior to the commencement of leasing activities, interest and other construction costs are capitalized and are reflected on the balance sheet as construction in progress.The Company ceases the capitalization of such costs as the residential units in a community become substantially complete and available for occupancy.This results in a proration of these costs between amounts that are capitalized and expensed as the residential units in a development community become available for occupancy.In addition, prior to the completion of units, the Company expenses as incurred substantially all operating expenses (including pre-opening marketing and property management and leasing personnel expenses) of such communities. A summary of community acquisition and development improvements and other capitalized expenditures for the three and nine months ended September 30, 2016 and 2015 is provided below. Three months ended Nine months ended September 30, September 30, New community development and acquisition activity (1) $ Periodically recurring capital expenditures Community rehabilitation and other revenue generating improvements (2) Other community additions and improvements (3) Annually recurring capital expenditures Carpet replacements and other community additions and improvements (4) Corporate additions and improvements $ Other Data Capitalized interest $ Capitalized development and associated costs (5) $ 1) Reflects aggregate community acquisition and new community development costs. 2) Represents expenditures for community rehabilitations and other unit upgrade costs that enhance the rental value of such units. 3) Represents community improvement expenditures that generally occur less frequently than on an annual basis. Amounts include second generation leasing costs on commercial properties of $100 and $87 for the three months and $438 and $250 for the nine months ended September 30, 2016 and 2015, respectively. 4) Represents community improvement expenditures (e.g. carpets, appliances) of a type that are expected to be incurred on an annual basis. 5) Reflects internal personnel and associated costs capitalized to construction and development activities. Supplemental Financial Data Page 15 3rd Quarter 2016 Investments In Unconsolidated Real Estate Entities (In thousands) - (Unaudited) The Company holds investments in limited liability companies (the “Property LLCs”) with institutional investors and accounts for its investments in these Property LLCs using the equity method of accounting.A summary of non-financial and financial information for the Property LLCs is provided below. Non-Financial Data Ownership Joint Venture Property Location # of Units Interest Post Collier Hills® (1) Atlanta, GA 25% Post Crest® (1) Atlanta, GA 25% Post Lindbergh® (1) Atlanta, GA 25% Post Massachusetts AvenueTM Washington, D.C. 35% Financial Data As of September 30, 2016 Gross Company's Investment in Mortgage Entity Equity Joint Venture Property Real Estate (6) Notes Payable Equity Investment Post Collier Hills® (1) $ ) Post Crest® (1) ) Post Lindbergh® (1) ) Post Massachusetts AvenueTM Total $ ) Three months ended Nine months ended September 30, 2016 September 30, 2016 Company's Mgmt. Company's Mgmt. Entity Equity in Fees & Entity Equity in Fees & Joint Venture Property NOI Income (Loss) Other NOI Income (Loss) Other Post Collier Hills® (1) $ Post Crest® (1) Post Lindbergh® (1) Post Massachusetts AvenueTM Total $ 1) The Company’s investment in the 25% owned Property LLC resulted from the transfer of three previously owned apartment communities to the Property LLC co-owned with an institutional investor.The assets, liabilities and members’ equity of the Property LLC were recorded at fair value based on agreed-upon amounts contributed to the venture.The credit investments in the Company’s 25% owned Property LLC resulted from financing proceeds distributed in excess of the Company’s historical cost-basis investment.These credit investments are reflected in consolidated liabilities on the Company’s consolidated balance sheet. At September 30, 2016, these apartment communities are currently under contract to be sold. There can be no assurance that any sales will close. 2) These mortgage notes have a combined outstanding principal value of $85,723, bear interest at a stated fixed rate of 5.63% and mature in June 2017. 3) This mortgage note has an outstanding principal value of $41,000, bears interest at a stated fixed rate of 5.71% and matures in January 2018, at which time it will be automatically extended for a one-year term at a variable interest rate. 4) This note has an outstanding principal value of $51,000, bears interest at a stated fixed rate of 3.5% and matures in February 2019.The note is prepayable without penalty beginning in February 2017. 5) Amounts include net property and asset management fees to the Company included in “Other Revenues” in the Company’s consolidated statements of operations. 6) Represents GAAP basis net book value plus accumulated depreciation. Supplemental Financial Data Page 16 3rd Quarter 2016 Net Asset Value Supplemental Information (1) (In thousands, except unit data, commercial square feet and stock price) - (Unaudited) Financial Data Three months ended As Income Statement Data September 30,2016 Adjustments Adjusted (3) Rental revenues $ $ ) $ Other property revenues ) Total rental and other revenues (A) ) Property operating & maintenance expenses (excluding depreciation and amortization) (B) ) Property net operating income (1) (A-B) $ $ $ Assumed property management fee (calculated at 3% of revenues) (A x 3%) ) Assumed property capital expenditure reserve ($300 per unit per year based on 20,455 units) ) Adjusted property net operating income $ Annualized property net operating income (C) $ Apartment units represented (D) ) As of As Other Asset Data September 30,2016 Adjustments Adjusted Cash & equivalents $ $ - $ Real estate assets under construction, at cost (4) Land held for future investment - Investments in and advances to unconsolidated real estate entities (5) ) - Restricted cash and other assets (6) ) Cash & other assets of unconsolidated apartment entities (7) ) Total (E) $ $ $ Other Liability Data Indebtedness (8) $ $ $ Investments in unconsolidated real estate entities (5) ) - Other liabilities (9) ) Total liabilities of unconsolidated apartment entities (10) ) Total (F) $ $ ) $ Other Data As of September 30,2016 # Shares/Units Stock Price Implied Value Liquidation value of preferred shares (G) $ Common shares outstanding Common units outstanding Total (H) $ $ Implied market value of Company gross real estate assets (I) (F+G+H-E) $ Implied Portfolio Capitalization Rate (C÷I) % 1) This supplemental financial and other data provides adjustments to certain GAAP financial measures and Net Operating Income (“NOI”), which is a supplemental non-GAAP financial measure that the Company uses internally to calculate Net Asset Value (“NAV”).These measures, as adjusted, are also non-GAAP financial measures.With the exception of NOI, the most comparable GAAP measure for each of the non-GAAP measures presented below in the “As Adjusted” column is the corresponding number presented in the first column listed below.See Table 2 on page 23 for a reconciliation of NOI to consolidated net income. Supplemental Financial Data Page 17 3rd Quarter 2016 The Company presents NOI for the third quarter ended September 30, 2016, for properties stabilized as of July 1, 2016, so that a capitalization rate may be applied and an approximate value for the assets determined.Properties not stabilized as of July 1, 2016, are presented at full undepreciated cost.Other tangible assets and total liabilities are presented at book value. The liquidation value of preferred shares is also presented. 2) The following table summarizes the adjustments made to the components of property net operating income for the three months ended September 30, 2016, to adjust property net operating income to the Company’s share for fully stabilized communities: Rental Revenue Other Revenue Expenses Units Communities in lease-up / development $ ) $ ) $ ) ) Company share of unconsolidated entities ) Corporate property management expenses - - ) - Corporate apartments and other ) ) ) - $ ) $ ) $ ) ) 3) The following table summarizes the Company’s share of the“As Adjusted” components of property net operating income, apartment units and commercial square feet by market for the three months ended September 30, 2016: Property Operating Maintenance Property Net Percentage Rental and Expenses (ex. Depr. Operating of Apartment Units / Other Revenues and Amort.) Income (NOI) Total NOI Commercial Sq. Ft. Atlanta $ $ $ % Dallas % Houston % Austin % Wash. DC Metro % Tampa % Orlando % Charlotte % Raleigh % Commercial % - Total $ $ $ % Approximate commercial Sq. Ft. 4) The “As Adjusted” amount represents the CIP balance, adjusted for costs of completed apartment units, as follows: The High Rise at Post AlexanderTM $ Post Parkside at WadeTM - Phase II Post Afton OaksTM Post South LamarTM - Phase II Post Millennium MidtownTM Post Centennial ParkTM Post River NorthTM (a) $ (a) The Company owns 92.5% of the consolidated real estate entity that owns this community. The amount above represents 92.5% of the consolidated CIP balance for this community. 5) The adjustments reflect reductions for investments in unconsolidated entities, as the net operating income of the Company’s respective share of such investments in unconsolidated entities is included in the adjusted net operating income reflected above. 6) This adjustment reflects a reduction to other assets for the net debt issuance costs related to the Company’s lines of credit. 7) The “As of September 30, 2016” amount represents cash and other assets of unconsolidated apartment entities.The adjustment includes a reduction for the venture partners’ respective share of cash and other assets. The “As Adjusted” amount represents the Company’s respective share of the cash and other assets of unconsolidated apartment entities. 8) The adjustment reflects an addition of the debt issuance costs related to consolidated indebtedness. The “As Adjusted” column represents the outstanding principal value of consolidated indebtedness. 9) The “As of September 30, 2016” amount represents of the sum of accrued interest payable, dividends and distributions payable, accounts payable and accrued expenses and security deposits and prepaid rents as reflected on the Company’s balance sheet.The adjustment represents a reduction for the non-cash liability associated with straight-line, long-term ground lease expense. The “As of September 30, 2016” amount represents total liabilities of unconsolidated apartment entities.The adjustment represents a reduction for the venture partners’ respective share of liabilities and an adjustment to reflect the Company’s share of the outstanding principal value of mortgage indebtedness. The “As Adjusted” amount represents the Company’s respective share of liabilities of unconsolidated apartment entities. Supplemental Financial Data Page 18 3rd Quarter 2016 Margin Analysis and Company Undepreciated Book Value Per Share (In thousands, except per unit data) - (Unaudited) Margin Analysis Nine months ended September 30, 2016 Property Net Rental and Operating & Operating Other Property Maintenance Income NOI Expense Revenues Expenses ("NOI") Margin Margin Same store communities $ $ $ 61.2% 38.8% Newly stabilized communities 51.7% 48.3% Lease-up communities N/A N/A Other property segments: Corporate apartments 10.7% 89.3% Commercial 64.2% 35.8% Corporate property management expenses (1) - ) $ $ Consolidated property NOI (2) $ Third-party management fees $ 1) The following table summarizes the Company’s net property management expense as a percentage of adjusted property revenues: Numerator: Corporate property management expenses $ Less:Third-party management fees ) Net property management expenses $ Denominator: Total rental and other property revenues $ Less:Corporate apartment revenues ) Adjusted property revenues $ Net property management expenses as a percentage of adjusted property revenues % 2) Consolidated property NOI is a non-GAAP financial measure.See Table 2 on page 23 for a reconciliation of consolidated property NOI to GAAP net income. Calculation of Company Undepreciated Book Value Per Share September 30, 2016 Total Company shareholders' equity per balance sheet $ Plus: Accumulated depreciation, per balance sheet Noncontrolling interest of common unitholders - Operating Partnership Less: Preferred shares at liquidation value ) Total undepreciated book value (A) $ Total common shares and units (B) Company undepreciated book value per share and unit (A÷B) $ Supplemental Financial Data Page 19 3rd Quarter 2016 Non-Gaap Financial Measures And Other Defined Terms Definitions of Supplemental Non-GAAP Financial Measures and Other Defined Terms The Company uses certain non-GAAP financial measures and other defined terms in this Supplemental Financial Data.These non-GAAP financial measures include FFO, AFFO, property net operating income, operating capital expenditures and certain debt statistics and ratios.The definitions of these non-GAAP financial measures are summarized below.The Company uses these measures to monitor the operating and financial performance of the Company and believes that these measures are helpful to investors in measuring financial performance and/or liquidity and comparing such performance and/or liquidity to other REITs. Funds from Operations - The Company uses FFO as an operating measure. The Company uses the NAREIT definition of FFO. FFO is defined by NAREIT to mean net income (loss) available to common shareholders determined in accordance with GAAP, excluding gains (or losses) from extraordinary items and sales of depreciable operating property, plus depreciation and amortization of real estate assets, non-cash impairment charges on depreciable real estate, and after adjustment for unconsolidated partnerships and joint ventures all determined on a consistent basis in accordance with GAAP. FFO presented in the Company’s press release and Supplemental Financial Data is not necessarily comparable to FFO presented by other real estate companies because not all real estate companies use the same definition. The Company’s FFO is comparable to the FFO of real estate companies that use the current NAREIT definition. Accounting for real estate assets using historical cost accounting under GAAP assumes that the value of real estate assets diminishes predictably over time. NAREIT stated in its April 2002 White Paper on Funds from Operations that “since real estate asset values have historically risen or fallen with market conditions, many industry investors have considered presentations of operating results for real estate companies that use historical cost accounting to be insufficient by themselves.” As a result, the concept of FFO was created by NAREIT for the REIT industry to provide an alternate measure. Since the Company agrees with the concept of FFO and appreciates the reasons surrounding its creation, the Company believes that FFO is an important supplemental measure of operating performance. In addition, since most equity REITs provide FFO information to the investment community, the Company believes that FFO is a useful supplemental measure for comparing the Company’s results to those of other equity REITs. The Company believes that the line on its consolidated statement of operations entitled “net income available to common shareholders” is the most directly comparable GAAP measure to FFO. Adjusted Funds From Operations - The Company uses AFFO as a supplemental non-GAAP measure. AFFO is defined by the Company as FFO less operating capital expenditures and after adjusting for the impact of debt extinguishment gains (losses), if any. AFFO is used as an additional measure in evaluating Company performance, as an indication of the REIT’s ability to fund its operating capital expenditures through earnings and in reviewing its common dividend policy over time. In addition, since other equity REITs provide AFFO, or similar supplemental measures, to the investment community, the Company believes that AFFO is a useful supplemental measure for comparing the Company to other equity REITs. The Company’s calculation of AFFO is reconciled to the line on its consolidated statement of cash flows entitled “net cash provided by operating activities”, the comparable GAAP measure (see Table 1). Property Net Operating Income (“NOI”) - The Company uses property NOI, including same store NOI and same store NOI by market, as a reportable segment operating performance measures. NOI is defined as rental and other revenues from real estate operations less total property and maintenance expenses from real estate operations (exclusive of depreciation and amortization). The Company believes that property NOI is an important measure of operating performance for a REIT’s operating real estate because it provides a measure of the core operations, rather than factoring in depreciation and amortization, financing costs and general and administrative expenses generally incurred at the corporate level. This measure is particularly useful, in the opinion of the Company, in evaluating the performance of geographic operations, same store segment groupings and individual properties. Additionally, the Company believes that property NOI, as defined, is a widely accepted measure of comparative operating performance in the real estate investment community. The Company believes that the line on its consolidated statement of operations entitled “net income” is the most directly comparable GAAP measure to property NOI (see Tables 2 and 3). Supplemental Financial Data Page 20 3rd Quarter 2016 Operating Capital Expenditures - The Company uses aggregate Company and same store annually recurring and periodically recurring capital expenditures as cash flow measures. The Company believes that aggregate Company and same store annually recurring and periodically recurring capital expenditures are important indicators of the costs incurred by the Company in maintaining its communities on an ongoing basis. Aggregate company annually recurring and periodically recurring capital expenditures include information with respect to the Company’s reportable operating segments consisting of fully stabilized (same store) communities, newly stabilized communities, lease-up communities, held for sale communities, sold communities and commercial properties. Aggregate company annually recurring and periodically recurring capital expenditures are reported on the line in the Company’s consolidated statements of cash flows entitled “property capital expenditures,” which also includes revenue generating capital expenditures (see Table 7). Debt Statistics and Debt Ratios - The Company uses a number of debt statistics and ratios as supplemental measures of liquidity. The numerator and/or the denominator of certain of these statistics and/or ratios include non-GAAP financial measures that have been reconciled to the most directly comparable GAAP financial measure (see Tables 4, 5 and 6). These debt statistics and ratios include: (1) interest coverage ratios; (2) fixed charge coverage ratios; (3) total debt as a percentage of undepreciated real estate assets (adjusted for joint venture partner’s share of debt);(4) total debt plus preferred equity as a percentage of undepreciated real estate assets (adjusted for joint venture partner’s share of debt); (5) a ratio of consolidated debt to total assets; (6) a ratio of secured debt to total assets; (7) a ratio of total unencumbered assets to unsecured debt; (8) a ratio of consolidated income available for debt service to annual debt service charge; and (9) a debt to annualized income available for debt service ratio. A number of these debt statistics and ratios are derived from covenants found in the Company’s debt agreements, including, among others, the Company’s senior unsecured notes and the Company’s unsecured line of credit agreements. In addition, the Company presents these measures because the degree of leverage could affect the Company’s ability to obtain additional financing for working capital, capital expenditures, acquisitions, development or other general corporate purposes. The Company uses these measures internally as an indicator of liquidity, and the Company believes that these measures are also utilized by the investment and analyst communities to better understand the Company’s liquidity. The Company uses income available for debt service to calculate certain debt ratios and statistics.Income available for debt service is defined as net income (loss) before interest, taxes, depreciation, amortization, gains on sales of real estate assets, non-cash impairment charges and other non-cash income and expenses.Income available for debt service is a supplemental measure of operating performance that does not represent and should not be considered as an alternative to net income or cash flow from operating activities as determined under GAAP, and the Company’s calculation thereof may not be comparable to similar measures reported by other companies, including EBITDA or Adjusted EBITDA. Property Operating Statistics – The Company uses average economic occupancy, gross turnover, net turnover and percentage increases in rent for new and renewed leases as statistical measures of property operating performance.The Company defines average economic occupancy as gross potential rent plus other rental fees less vacancy losses, model expenses and bad debt expenses divided by gross potential rent for the period, expressed as a percentage. Gross turnover is defined as the percentage of leases expiring during the period that are not renewed by the existing residents. Net turnover is defined as gross turnover decreased by the percentage of expiring leases where the residents transfer to a new apartment unit in the same community or in another Post® community. The percentage increases in rent for new and renewed leases are calculated using the respective new or renewed rental rate as of the date of a new lease, as compared with the previous rental rate on that same unit. Supplemental Financial Data Page 21 3rd Quarter 2016 Reconciliations Of Supplemental Non-Gaap Financial Measures Table 1 - Reconciliation of Adjusted Funds From Operations to GAAP Net Cash Flow Provided by Operating Activities (In thousands) - (Unaudited) Three months ended Nine months ended September 30, September 30, Net cash provided by operating activities $ Changes in components of working capital ) Dividends to preferred shareholders ) Non-cash expenses ) Distributions from unconsolidated entities ) Equity in earnings of unconsolidated entities, net of depreciation Corporate depreciation ) Annually and periodically recurring property capital expenditures ) Adjusted funds from operations available to common shareholders and unitholders $ A summary of net cash provided by (used in) operating, investing and financing activities from the Company’s statements of cash flows is detailed below. Nine months ended September 30, Net cash provided by operating activities $ $ Net cash used in investing activities $ ) $ ) Net cash used in financing activities $ ) $ ) Supplemental Financial Data Page 22 3rd Quarter 2016 Table 2 - Reconciliation of Same Store Net Operating Income (NOI) to GAAP Net Income (In thousands) - (Unaudited) Three months ended Nine months ended September 30, September 30, June 30, September 30, September 30, Total same store NOI $ Property NOI from other operating segments Consolidated property NOI Add (subtract): Interest income - 34 - 1 Other revenues Depreciation ) Interest expense ) General and administrative ) Investment and development ) Other investment costs ) Merger expenses ) - - ) - Other expenses - - ) ) - Equity in income of unconsolidated real estate entities, net Gains on sales of real estate assets, net - Other income (expense), net ) Net loss on extinguishment of indebtedness - ) Net income $ Supplemental Financial Data Page 23 3rd Quarter 2016 Table 3 - Same Store Net Operating Income (NOI) and Average Rental Rate per Unit by Market (In thousands, except average rental rates) . Three months ended Q3 '16 Q3 '16 Q3 '16 September 30, September 30, June 30, vs. Q3 '15 vs. Q2 '16 % Same % Change % Change Store NOI Rental and other revenues Atlanta $ 23,533 $ 22,560 $ 23,124 4.3% 1.8% Dallas 2.9% 2.2% Houston (9.5)% (4.8)% Austin 2.8% 0.9% Washington, D.C. Metro 0.5% 0.2% Tampa 4.5% 1.0% Orlando 3.8% 0.9% Charlotte 1.9% 0.6% Raleigh 7.2% (0.7)% Total rental and other revenues 2.7% 1.0% Property operating and maintenance expenses (exclusive of depreciation and amortization) Atlanta $ 7,495 $ 8,515 (12.0)% (15.4)% Dallas 6.8% (1.6)% Houston (5.5)% (3.1)% Austin (1.6)% (4.0)% Washington, D.C. Metro (6.0)% 1.3% Tampa (2.5)% (10.2)% Orlando (12.1)% (6.5)% Charlotte 8.4% 0.3% Raleigh (18.8)% (5.3)% Total (3.5)% (5.9)% Net operating income Atlanta 14.2% 12.4% 27.6% Dallas (0.1)% 5.5% 18.5% Houston (12.7)% (6.3)% 2.5% Austin 7.2% 5.9% 4.1% Washington, D.C. Metro 4.7% (0.5)% 17.3% Tampa 8.4% 7.6% 13.1% Orlando 15.0% 5.3% 7.1% Charlotte (1.1)% 0.8% 8.2% Raleigh 26.2% 1.7% 1.6% Total same store NOI $ 58,064 $ 54,418 $ 54,949 6.7% 5.7% 100.0% Average rental rate per unit Atlanta $ 1,458 $ 1,405 $ 1,446 3.8% 0.8% Dallas 2.5% 0.7% Houston (3.9)% (2.5)% Austin 1.1% 0.6% Washington, D.C. Metro 0.6% 0.3% Tampa 4.5% 1.3% Orlando 3.6% 0.5% Charlotte 2.0% 1.0% Raleigh 2.2% 0.7% Total average rental rate per unit 2.5% 0.6% Supplemental Financial Data Page 24 3rd Quarter 2016 Table 3 (con’t) - Same Store Net Operating Income (NOI) and Average Rental Rate per Unit by Market (In thousands, except average rental rates) Nine months ended September 30, September 30, % Change Rental and other revenues Atlanta $ 69,412 $ 66,746 4.0% Dallas 3.4% Houston (4.7)% Austin 3.7% Washington, D.C. Metro 1.7% Tampa 4.6% Orlando 5.1% Charlotte 2.7% Raleigh 8.6% Total rental and other revenues 3.3% Property operating and maintenance expenses (exclusive of depreciation and amortization) Atlanta $ 25,300 $ 25,852 (2.1)% Dallas 6.7% Houston 1.0% Austin 3.5% Washington, D.C. Metro (1.4)% Tampa 4.0% Orlando 1.1% Charlotte 5.8% Raleigh (4.1)% Total 1.9% Net operating income Atlanta 7.9% Dallas 0.8% Houston (9.0)% Austin 3.9% Washington, D.C. Metro 3.6% Tampa 5.0% Orlando 7.6% Charlotte 1.2% Raleigh 17.3% Total same store NOI $ 167,763 $ 161,019 4.2% Average rental rate per unit Atlanta $ 1,445 $ 1,390 4.0% Dallas 2.9% Houston (2.5)% Austin 1.1% Washington, D.C. Metro (0.3)% Tampa 4.8% Orlando 4.0% Charlotte 2.0% Raleigh 2.1% Total average rental rate per unit 2.5% Supplemental Financial Data Page 25 3rd Quarter 2016 Table 4 – Financial Debt Covenant Calculations – Senior Unsecured Public Notes Ratio of Consolidated Debt to Total Assets As of September 30,2016 Outstanding principal value of consolidated debt (A) $ Total assets, as defined (B) (1) $ Computed ratio (A÷B) 28 % Required ratio (cannot exceed) 60 % Ratio of Secured Debt to Total Assets Outstanding principal value of secured debt (C) $ Computed ratio (C÷B) 5 % Required ratio (cannot exceed) 40 % Ratio of Total Unencumbered Assets to Unsecured Debt Outstanding principal value of consolidated debt (A) $ Outstanding principal value of secured debt (C) ) Outstanding principal value of unsecured debt (D) $ Total unencumbered assets, as defined (E) (1) $ Computed ratio (E÷D) 4.2x Required minimum ratio 1.5x Ratio of Consolidated Income Available for Debt Service to Annual Debt Service Charge (Annualized) Consolidated Income Available for Debt Service, as defined (F) (2) $ Annual Debt Service Charge, as defined (G) (2) $ Computed ratio (F÷G) 7.0x Required minimum ratio 1.5x 1) The Calculation of Total Assets and Total Unencumbered Assets for Public Debt Covenant Computations, as defined, is detailed below. As of September 30,2016 Total real estate assets $ Add: Investments in and advances to unconsolidated real estate entities Accumulated depreciation Other tangible assets Total assets for public debt covenant computations Less: Encumbered real estate assets ) Investments in and advances to unconsolidated real estate entities ) Total unencumbered assets for public debt covenant computations $ Supplemental Financial Data Page 26 3rd Quarter 2016 Table 4 (con’t) – Financial Debt Covenant Calculations – Senior Unsecured Public Notes 2) The Calculation of Consolidated Income Available for Debt Service and Annual Debt Service Charge, as defined, is detailed below. The computation below reflects annualized 2016 results for comparison and presentation purposes. The actual calculation of these ratios requires the use of annual trailing financial data. The computations using annual trailing financial data for the year ended December 21, 2015, reflected compliance with the debt covenants. Nine months ended Consolidated income available for debt service, as defined September 30,2016 Net income $ Add: Depreciation Depreciation (company share) - unconsolidated entities Interest expense: Interest expense, excluding debt cost amortization Debt cost amortization Interest expense (company share) - unconsolidated entities: Interest expense, excluding debt cost amortization Debt cost amortization 22 Other non-cash (income) expense, net(a) Merger expenses Income tax expense (benefit), net Consolidated income available for debt service $ Consolidated income available for debt service (annualized) $ Annual debt service charge, as defined Interest expense, excluding debt cost amortization $ Interest expense, excluding debt cost amortization - unconsolidated entities Annual debt service charge $ Annual debt service charge (annualized) $ a) Includes debt cost amortization of $579 relating to the Company’s unsecured revolving lines of credit. Supplemental Financial Data Page 27 3rd Quarter 2016 Table 5 – Computation of Debt Statistics (In thousands) As of September 30, Total real estate assets per balance sheet $ $ Plus: Company share of real estate assets held in unconsolidated entities Company share of accumulated depreciation - assets held in unconsolidated entities Accumulated depreciation per balance sheet Total undepreciated real estate assets (A) $ $ Outstanding principal value of total consolidated debt $ $ Plus: Company share of outstanding principal value of debt held in unconsolidated entities Total outstanding principal value of debt (adjusted for joint venture partners' share of debt) (B) $ $ Total outstanding principal value of debt as a % of undepreciated real estate assets (adjusted for joint venture partners' share of debt) (B÷A) % % Outstanding principal value of total consolidated debt $ $ Plus: Company share of outstanding principal value of debt held in unconsolidated entities Preferred shares at liquidation value Total outstanding principal value of debt and liquidation value of preferred equity (adjusted for joint venture partners' share of debt) (C) $ $ Total outstanding principal value of debt and liquidation value preferred equity as a % of undepreciated real estate assets (adjusted for joint venture partners' share of real estate assets and debt) (C÷A) % % Supplemental Financial Data Page 28 3rd Quarter 2016 Table 6 - Computation of Debt Coverage Ratios (In thousands) Nine months ended September 30, Net income $ $ Other non-cash (income) expense, net(1) Income tax expense (benefit), net Gains on sales of real estate assets, net - ) Net loss on extinguishment of indebtedness - Merger expenses - Depreciation expense Depreciation (company share) - unconsolidated entities Interest expense: Interest expense, excluding debt cost amortization Debt cost amortization Interest expense (company share) - unconsolidated entities: Interest expense, excluding debt cost amortization Debt cost amortization 22 22 Income available for debt service, as defined (A) $ $ Annualized income available for debt service, as defined (B) $ $ Interest expense, excluding debt cost amortization $ $ Interest expense, excluding debt cost amortization - unconsolidated entities Adjusted interest expense, as defined (C) Capitalized interest Adjusted interest expense, as defined (including capitalized interest) (D) $ $ Fixed charges for purposes of computation - Adjusted interest expense $ $ Dividends to preferred shareholders Fixed charges (E) Capitalized interest Fixed charges (including capitalized interest) (F) $ $ Total outstanding principal value of debt (adjusted for joint venture partners' share of debt) (see Table 5) (G) $ $ Interest coverage ratio (A÷C) 7.0x 6.1x Interest coverage ratio (including capitalized interest) (A÷D) 5.7x 5.4x Fixed charge coverage ratio (A÷E) 6.2x 5.5x Fixed charge coverage ratio (including capitalized interest) (A÷F) 5.2x 4.9x Total outstanding principal value of debt to annualized income available for debt service ratio (G÷B) 4.5x 4.5x 1) Includes debt cost amortization of $579 and $456 for the nine months ended September 30, 2016 and 2015, respectively, related to the Company’s unsecured revolving lines of credit. Supplemental Financial Data Page 29 3rd Quarter 2016 Table 7 – Reconciliation of Segment Cash Flow Data to Statements of Cash Flows (In thousands) Three months ended Nine months ended September 30, September 30, Annually recurring capital expenditures by operating segment Same store communities $ Newly stabilized communities - 3 6 6 Lease-up communities 1 - 5 - Commercial and other segments Total annually recurring capital expenditures $ Periodically recurring capital expenditures by operating segment Same store communities $ Newly stabilized communities - 1 - 1 Lease-up communities - Commercial and other segments Total periodically recurring capital expenditures $ Total revenue generating capital expenditures $ Decrease (increase) in capital expenditure accruals, net of commercial leasing costs $ $ ) $ ) $ ) Total property capital expenditures per statements of cash flows $ Supplemental Financial Data Page 30
